Citation Nr: 0509834	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to April 
1983.  He died on May [redacted], 1999.  The appellant is the 
veteran's surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.   

In September 2001, the Board remanded the case to the RO for 
additional development, to include providing the appellant 
the notice required by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), and 
obtaining a review of the claim file by a VA examiner to 
determine the etiology of the veteran's cancer of the 
pancreas.  The RO completed these actions and returned the 
case to the Board for further appellate review.  In a 
decision dated in February 2003, the Board denied the 
appellant's claim.  She appealed the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  In November 
2003, the appellant, through her counsel, and the Secretary 
of Veterans Affairs filed a Joint Motion For Remand (Motion).  
In an Order dated in November 2003, the Court granted the 
motion, vacated the February 2003 Board decision, and 
remanded the case to the Board for readjudication consistent 
with the Motion.  

Thereafter, in May 2004, the matter was once again remanded 
to the RO for additional development.  Upon completion of the 
development, in January 2005, the RO issued a supplemental 
statement of the case in which it continued the denial of 
appellant's claim.  As such, it has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999. His death certificate 
lists the immediate cause of death as pancreatic cancer.

2.  At the time of his death, service connection was in 
effect for: coronary artery disease, rated as 30 percent 
disabling; diabetes mellitus, rated as 40 percent disabling; 
degenerative joint disease of the cervical and lumbar spine, 
rated as 20 percent disabling; residuals of cerebrovascular 
accident secondary to diabetes mellitus, rated as 10 percent 
disabling; and sinusitis, hiatal hernia, hemorrhoids, 
postoperative ganglion cyst of the right wrist, tinea pedis, 
and Osgood-Schlatter's disease of the left tibia tubercle 
with ununited apophysis, each rated as zero percent 
disabling.  Service connection was also in effect for 
peripheral neuropathy of the right and left upper and lower 
extremities secondary to diabetes mellitus, each rated 20 
percent disabling.  A combined disability evaluation of 90 
percent was in effect for the service-connected disabilities.

3.  Pancreatic cancer was not shown during service, 
demonstrated to a compensable degree within one year of 
service, or shown to be related to service.

4.  The veteran had no service connected disability that 
contributed substantially or materially to cause the 
veteran's death.  The veteran's pancreatic cancer was first 
clinically established several years following separation 
from service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may pancreatic cancer be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312, 20.1303 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, in the September 2001 Board remand, the 
appellant was initially advised of the provisions of the 
recently enacted VCAA.  By way of an initial letter in 
October 2001, the appellant was advised to furnish copies of 
relevant VA and private records that had treated the veteran 
for his pancreatic cancer and his service-connected 
disabilities.  Following the Court Order, the Board issued a 
letter in January 2004 in which it offered the appellant an 
opportunity to submit additional evidence in support of her 
claim.  In March 2004, the appellant indicated that she had 
no additional evidence to submit.  

Later, by way of May 2004 and August 2004 letters, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that she needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, she was advised to 
identify evidence showing that the veteran died from an 
injury or disease sustained in service or related to a 
service-connected disability.  In addition, the appellant was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that she provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letters advised the appellant 
of the evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  VA and identified private outpatient treatment 
records are of record.  The appellant was afforded multiple 
opportunities to submit or identify evidence in support of 
her claim.  In response, the appellant has submitted 
documents that reflect her contentions on appeal.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran died on May [redacted], 1999.  The certificate of death 
listed the veteran's immediate cause of death as pancreatic 
cancer.  The interval between onset and death was listed as 
"months".  No underlying causes of death were noted.  

At the time of his death, the veteran was service connected 
for coronary artery disease, rated 30 percent disabling; 
diabetes mellitus, rated 40 percent disabling; degenerative 
joint disease of the cervical and lumbar spine, rated 20 
percent disabling; residuals of a cerebrovascular accident 
secondary to diabetes mellitus, rated 10 percent; and 
sinusitis, hiatal hernia, hemorrhoids, postoperative ganglion 
cyst of the right wrist, tinea pedis, and Osgood-Schlatter's 
disease of the left tibia tubercle with ununited apophysis, 
each rated zero percent disabling.  Additionally, service 
connection was in effect for peripheral neuropathy of the 
right and left upper and lower extremities secondary to 
diabetes mellitus, each rated 20 percent disabling.  A 
combined disability evaluation of 90 percent was in effect 
for the veteran's service-connected disabilities.

The veteran's service medical records do not reveal 
complaints of, or any treatment for, any pancreatic problem, 
to include pancreatic cancer, or any other cancer.

VA medical records since service show the veteran received 
occasional treatment for his multiple service connected 
disabilities, and other unrelated medical problems.  

Records dated June 1998 show that the veteran was treated for 
acute pancreatitis.

The veteran was diagnosed with pancreatic cancer by an August 
1998 laparotomy. VA medical records dated from August 1998 to 
May 1999 show continued treatment for unresectable 
adenocarcinoma of the pancreas.

A letter from H. C., M.D., dated June 8, 1999, is of record.  
It indicates that he had treated the veteran since his 
diagnosis of pancreatic cancer in August 1998.  The physician 
indicated that, at the time of his diagnosis, the veteran was 
found to have stage 4 pancreatic cancer, and underwent 
combined modality therapy, with chemotherapy and radiation at 
the same time.  After his radiation therapy was completed, he 
was continued on another chemotherapy agent on a single-drug 
regimen.  He tolerated the chemotherapy and radiation well, 
however, his cancer spread in spite of aggressive treatment.  

The physician indicated that the veteran's treatment course 
was complicated by several factors that may have impacted his 
survival.  His severe cardiac disease may have shortened his 
life expectancy in that his exercise tolerance was very 
limited and lead to a vicious cycle of not being able to care 
for himself, not being able to increase his activities, and 
not increasing his strength.  As his cardiac condition 
declined, so did his performance status, and his tolerance of 
the chemotherapy.  His diabetes was difficult to control 
halfway through his treatments, and he became symptomatic 
from his fluctuating blood sugars.  There were several delays 
in his weekly course of chemotherapy because of his fatigue 
and weakness that is common in patients with uncontrolled 
diabetes mellitus and heart disease.  His inguinal hernia 
caused him a lot of chronic pain and difficulties with his 
intimate life on a physical level and could not be repaired 
as the surgical consultant deemed his overall condition too 
poor to tolerate the procedure.  This impacted his overall 
psychological health and worsened his depression, something 
that occurs at a high rate in patients with pancreatic cancer 
anyway, however with far more repercussions because the 
veteran and his wife were very close.  The physician 
indicated that, if it were not for the aggressiveness of 
pancreatic cancer and the veteran's co-morbid medical 
problems, such as the above mentioned cardiac disease, 
diabetes mellitus, and his inguinal hernia, he indicated that 
he knew the veteran would have had a much better quality of 
life and possibly lived a little longer.

An opinion was obtained from a VA physician in June 2002.  
The physician indicated that Harrison's Principals of 
Internal Medicine chapter on Internal Medicine chapter on 
pancreatic cancer indicated that little was known about the 
cause of pancreatic cancer.  It further indicated that there 
was no correlation between alcohol abuse or pre-existing 
diabetes with the development of pancreatic cancer.  The 
physician indicated that, given the chart review, and the 
veteran's service connected diabetes and cardiovascular 
disability, it was his opinion that the veteran's diabetes 
and/or cardiovascular disability were not material and did 
not substantially impact or contribute to the veteran's cause 
of death from pancreatic cancer.

That review encompassed numerous treatment records associated 
with the record after the prior remand.  Those records note 
occasional shortness of breath possibly secondary to his 
cardiac pathology and monitoring his blood sugars.  The 
records otherwise detail the treatment that was rendered for 
the pancreatic cancer.

A pamphlet was submitted, entitled "What You Need to Know 
About Cancer of the Pancreas," distributed by the National 
Institute of Health, in which it was highlighted that 
diabetes was a risk factor for pancreatic cancer and that 
people who had that disease were twice as likely to develop 
cancer of the pancreas.  

In June 2004, the appellant submitted a copy of another 
veteran's November 2003 VA examination report.  Therein, the 
VA examiner opined that based upon the current medical 
literature, the veteran's adenocarcinoma of the pancreas was 
not likely related to diabetes mellitus.  The examiner did 
note that there while diabetes mellitus was not a causative 
factor in pancreatic cancer, the onset of diabetes mellitus 
might herald the appearance of pancreatic cancer.  

The appellant also submitted a June 2003 decision by the 
Board in a different case, in which it granted service 
connection for the cause of the veteran's death.  The opinion 
noted that the evidence was in equipoise as to whether the 
veteran's exposure to aviation fuel and Agent Orange caused, 
or contributed to the pancreatic cancer which caused his 
death.  

Finally, she cited to medical treatise reports that noted a 
positive relationship between Type II diabetes mellitus and 
that diabetics had a significantly increased risk of death 
from pancreatic cancer.  

In August 2004, the veteran's claims folder was forwarded to 
another VA examiner for review.  The examiner noted that he 
carefully reviewed the claims folder.  He opined that there 
was no etiologic or contributory relationship between the 
pancreatic cancer and the veteran's service-connected 
diabetes and/or cardiovascular disorder.  He further opined 
that, after reviewing the notes and the medical literature, 
that the veteran's service-connected diabetes or 
cardiovascular disorder was not a contributory (causally 
connected) cause of the veteran's death.  

The examiner conceded that it was at least as likely as not 
that the diabetes and/or cardiovascular disorder impacted to 
a minor degree on the vital organs to make the veteran less 
capable of resisting the effects of his pancreatic cancer.  

Finally, the VA examiner reviewed H. C., M.D.'s opinion.  The 
examiner noted that statement that the veteran "would have 
had a much better quality of life and possible lived a little 
longer" was speculative given the known mortality rate of 
pancreatic cancer.  

III.  Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Generally, a veteran's death is service connected if "the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. § 
3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir.  
1994) (specifically addressing claims based on exposure to 
ionizing radiation).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1)  
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  

Based upon a careful review of the evidence of record, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  In this respect, the 
certificate of death listed the immediate cause of the 
veteran's death as due to pancreatic cancer.  There is no 
evidence, however, that pancreatic cancer was manifested 
during service or within a short time following service.  
Although the veteran served in Vietnam and is presumed to 
have been exposed to Agent Orange, pancreatic cancer is not 
an disease that has been presumptively linked to herbicide 
exposure.  Hence, the presumptive provisions of 38 U.S.C.A. § 
1116 do not apply.  

Malignant tumors, including pancreatic cancer, are chronic 
diseases which may be presumed service-connected if 
manifested within one year following the veteran's discharge 
from active duty.  However, in the instant case, as noted, 
the pancreatic cancer did not become manifest until more than 
15 years after service.  Accordingly, presumptive service 
connection for such disability as a chronic disease under 38 
U.S.C.A. § 1112 likewise is not warranted.  

Additionally, the Board finds that the competent medical 
evidence of record does not show that the veteran's service-
connected disabilities caused or substantially contributed to 
the veteran's death.  In this regard, the Board finds 
probative the recent opinion of a VA physician in June 2002, 
who indicated that the veteran's diabetes and/or 
cardiovascular disability were not material and did not 
substantially impact or contribute to the veteran's cause of 
death from pancreatic cancer.  This opinion was based in part 
on a review of the treatment records.  Those records show 
that the veteran's cardiac status and blood sugars were 
monitored, but there is no indication that the course of the 
chemotherapy was altered due to those disorders in such a way 
as to hasten death.  

Additionally, the Board finds probative the opinion of the VA 
examiner in August 2004, who indicated that there was no 
etiologic or contributory relationship between the pancreatic 
cancer and the veteran's service-connected diabetes and/or 
cardiovascular disorder.  The examiner based his opinion on a 
review of the claims folder and review of the medical 
literature regarding the etiology of pancreatic cancers.  

The Board recognizes the statement received from the 
veteran's primary care physician dated June 1999, which 
stated that, if it were not for the aggressiveness of 
pancreatic cancer and the veteran's co-morbid medical 
problems, such as his cardiac disease, diabetes mellitus, and 
his inguinal hernia, he knew the veteran would have had a 
much better quality of life and possibly lived a little 
longer.  However, this opinion does not indicate that the 
veteran's service connected cardiac disease or his service 
connected diabetes mellitus caused his pancreatic cancer.  
Furthermore, it only speculates that the veteran might 
possibly have lived a little longer, a speculative statement 
the Board does not find sufficient to find that these service 
connected disabilities contributed substantially or 
materially to the veteran's death.  

On the contrary, the Board finds that the more definitive 
opinions expressed by VA examiners in June 2002 and August 
2004 to be persuasive and of greater probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  

The Board also notes the pamphlet and medical treatise 
evidence submitted by the appellant which indicated that 
having diabetes was a risk factor for cancer, however, that 
pamphlet does not relate specifically to the veteran, and 
shows only a risk factor, not that there is a direct causal 
relationship between diabetes and pancreatic cancer.  

Moreover, the VA examination report of another veteran is not 
probative because it does not pertain to the veteran's 
medical condition.  Additionally, the VA examination report 
does not link pancreatic cancer to diabetes mellitus.  As 
such, it is of little, if any, probative value.  

The Board has considered the appellant's assertions in 
adjudicating this claim. However, as a layperson, without the 
appropriate medical training and experience, she cannot 
provide a probative opinion on medical matters, such as 
whether the veteran's pancreatic cancer is due to service or 
a service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, the copy of the Board decision submitted by the 
appellant is of no probative value.  The appellant asserts 
that the appellant therein was awarded the benefit sought on 
appeal by the Board and that, therefore, she is entitled to a 
similarly favorable decision.  However, pursuant to 38 C.F.R. 
§ 20.1303 (2004), decisions of the Board are nonprecedential 
in nature.  Each case is decided on the basis of the 
individual facts particular to that case in light of the 
applicable law and regulations.  

Therefore, the Board finds that service connection for the 
cause of the veteran's death is not warranted under either a 
direct or a presumptive basis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


